--------------------------------------------------------------------------------

Exhibit 10.2
 
STATE INVESTORS BANCORP, INC.
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
19th day of July 2011, between State Investors Bancorp, Inc., a Louisiana
corporation (the “Corporation”), and Anthony S. Sciortino (the “Executive”).


WITNESSETH:


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of the Corporation;


WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of State-Investors Bank, a federally chartered savings bank (the “Bank”)
and a wholly owned subsidiary of the Corporation;


WHEREAS, the Bank adopted a Plan of Conversion pursuant to which the Bank
converted to a federally chartered stock savings bank and became a wholly owned
subsidiary of the Corporation (the “Conversion”);


WHEREAS, the Corporation desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement;


WHEREAS, the Executive is willing to serve the Corporation on the terms and
conditions hereinafter set forth; and


WHEREAS, the Executive is concurrently entering into a separate employment
agreement with the Bank;


NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Corporation and
the Executive hereby agree as follows:


1.          Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)         Annual Compensation.  The Executive's “Annual Compensation” for
purposes of determining severance payable under this Agreement shall be deemed
to mean the sum of (i) the annual rate of Base Salary as of the Date of
Termination, and (ii) the cash bonus, if any, earned by the Executive for the
calendar year immediately preceding the year in which the Date of Termination
occurs.


(b)         Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(c)         Cause. Termination of the Executive's employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder, provided that the
Conversion shall not be deemed to constitute a Change in Control.


(e)         Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(f)          Date of Termination.  “Date of Termination” shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(g)         Disability.  “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.


(h)         ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.


(i)          Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
  (i)     any material breach of this Agreement by the Corporation, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) any requirement that the Executive
report to a corporate officer or employee of the Corporation instead of
reporting directly to the Board of Directors of the Corporation, or




  (ii)    any change in the geographic location at which the Executive must
perform his services under this Agreement which is at least 35 miles or more
from the geographic location at which the Executive was performing his services
for the Corporation;




provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Corporation shall thereafter have the right to remedy
the condition within thirty (30) days of the date the Corporation received the
written notice from the Executive.  If the Corporation remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Corporation does not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.


(j)          IRS.  IRS shall mean the Internal Revenue Service.
 
 
2

--------------------------------------------------------------------------------

 
 
(k)         Notice of Termination.  Any purported termination of the Executive's
employment by the Corporation for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Corporation's termination of the Executive's employment for
Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 10 hereof.


(l)          Retirement.  “Retirement” shall mean a voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Bank’s 401(k) plan.


2.          Term of Employment and Duties.


(a)        The Corporation hereby employs the Executive as President and Chief
Executive Officer and the Executive hereby accepts said employment and agrees to
render such services to the Corporation on the terms and conditions set forth in
this Agreement.  The terms and conditions of this Agreement shall be and remain
in effect during  the period of three years beginning on August 1, 2011 (the
“Commencement Date”) and ending on the third anniversary of the Commencement
Date, plus such extensions, if any, as are provided pursuant to Section 2(b)
hereof (the "Employment Period").


(b)         Except as provided in Section 2(c), prior to the first annual
anniversary of the Commencement Date and each annual anniversary thereafter, the
Board of Directors of the Corporation shall consider and review (after taking
into account all relevant factors, including the Executive’s performance) a
one-year extension of the term of this Agreement, and the term shall continue to
extend each year (beginning with the first annual anniversary date) if the Board
of Directors approves such extension unless the Executive gives written notice
to the Corporation of the Executive’s election not to extend the term, with such
notice to be given not less than ninety (90) days prior to any such anniversary
date.  If the Board of Directors elects not to extend the term, it shall give
written notice of such decision to the Executive not less than ninety (90) days
prior to any such anniversary date.  If the Agreement is not extended as of any
anniversary date, then this Agreement shall terminate at the conclusion of its
remaining term.  References herein to the term of this Agreement shall refer
both to the initial term and successive terms.


(c)         Nothing in this Agreement shall be deemed to prohibit the
Corporation at any time from terminating the Executive's employment during the
Employment Period for any reason, provided that the relative rights and
obligations of the Corporation and the Executive in the event of any such
termination shall be determined under this Agreement.


(d)         During the term of this Agreement, the Executive shall serve as the
principal executive officer and shall manage the operations of the Corporation
and oversee the officers that report to him.  The Executive shall also oversee
the implementation of the policies adopted by the Board of Directors of the
Corporation and shall report directly to the Board of Directors.  In addition,
the Executive shall perform such executive services for the Corporation as may
be consistent with his titles and from time to time assigned to him by the
Corporation's Board of Directors.
 
 
3

--------------------------------------------------------------------------------

 
 
3.          Compensation and Benefits.


(a)         The Bank and the Corporation shall compensate and pay the Executive
for his services during the term of this Agreement at a minimum aggregate base
salary of $173,250 per year (“Base Salary”) allocated in accordance with Section
3(e) hereof, which may be increased from time to time in such amounts as may be
mutually determined by the Boards of Directors of the Bank and the Corporation
and may not be decreased without the Executive's express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the
Boards of Directors of the Bank and the Corporation.


(b)         During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Corporation, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Corporation, as well
as his Supplemental Executive Retirement Agreement with the Bank entered into
effective as of June 9, 2009 (the “SERP”).  The Corporation shall not make any
changes in such plans, benefits or privileges which would adversely affect the
Executive's rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Corporation and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the
Corporation.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.


(c)         During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of the Corporation.  The Executive shall not
be entitled to receive any additional compensation from the Corporation for
failure to take a vacation, nor shall the Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Board of Directors of the Corporation.


(d)         During the term of this Agreement, in keeping with past practices,
the Bank and the Corporation shall continue to provide the Executive with an
automobile comparable to the one currently provided to him. The Bank and the
Corporation shall be responsible and shall pay for all costs of insurance
coverage, repairs, maintenance and other incidental expenses, including license,
fuel and oil allocated in accordance with Section 3(e) hereof.


(e)         The Executive's compensation, benefits, severance and expenses shall
be paid by the Corporation and the Bank in the same proportion as the time and
services actually expended by the Executive on behalf of the Corporation and the
Bank, respectively.  No provision contained in this Agreement shall require the
Bank to pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.


4.            Expenses.  The Corporation shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the
Corporation, including, but not by way of limitation, automobile expenses
described in Section 3(d) hereof, and traveling expenses, and all reasonable
entertainment expenses (whether incurred at the Executive's residence, while
traveling or otherwise), subject to such reasonable documentation and policies
as may be established by the Board of Directors of the Corporation.  If such
expenses are paid in the first instance by the Executive, the Corporation shall
reimburse the Executive therefor.  Such reimbursement shall be paid promptly by
the Corporation and in any event no later than March 15 of the year immediately
following the year in which such expenses were incurred.


5.           Termination.


(a)         The Corporation shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive's employment hereunder for any
reason, including without limitation termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)         In the event that (i) the Executive's employment is terminated by
the Corporation for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.


(c)         In the event that the Executive's employment is terminated as a
result of Disability, Retirement or the Executive's death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.


(d)         In the event that (y) the Executive's employment is terminated by
the Corporation for other than Cause, Disability, Retirement or the Executive's
death or (z) such employment is terminated by the Executive for Good Reason, in
each case either before or after a Change in Control, then the Corporation
shall:


(i)          pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to three (3) times that portion of the Executive's
Annual Compensation paid by the Corporation,


(ii)         maintain and provide for a period ending at the earlier of (A)
thirty-six (36) months after the Date of Termination or (B) the date of the
Executive's full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (ii)), the
Executive's continued participation in all group insurance, life insurance,
health and accident insurance and disability insurance offered by the
Corporation in which the Executive was entitled to participate immediately prior
to the Date of Termination, subject to subparagraphs (iii), (iv) and (v) below,
with the Executive to pay any employee portion of the premiums that he would
have been required to pay if he was still an employee of the Corporation,


(iii)        in the event that the Executive's participation in any plan,
program or arrangement as provided in subparagraph (ii) of this Section 5(d) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, then the
Corporation shall arrange to provide the Executive with benefits substantially
similar to those which the Executive was entitled to receive under such plans,
programs and arrangements immediately prior to the Date of Termination, except
that subparagraph (iv) below shall be applicable if the alternative benefits
would still trigger the payment of an excise tax under Section 4980D of the
Code,


(iv)        in the event that the continuation of any insurance coverage
pursuant to Section 5(d)(iii) above would trigger the payment of an excise tax
under Section 4980D of the Code, then in lieu of providing such coverage, the
Corporation shall pay to the Executive within 10 business days following the
Date of Termination (or within 10 business days following the discontinuation of
the benefits if later) a lump sum cash amount equal to the projected cost to the
Corporation of providing such coverage to the Executive, with the projected cost
to be based on the costs being incurred immediately prior to the Date of
Termination (or the discontinuation of the benefits if later), as increased by
10% each year,
 
 
5

--------------------------------------------------------------------------------

 
 
(v)         any insurance premiums payable by the Corporation pursuant to
Section 5(d)(ii) or (iii) shall be payable at such times and in such amounts as
if the Executive was still an employee of the Corporation, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Corporation in any
taxable year shall not affect the amount of insurance premiums required to be
paid by the Corporation in any other taxable year.


6.           Payment of Additional Benefits under Certain Circumstances.


(a)         If (i) the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Corporation and the Bank (including, without
limitation, the payments and benefits which the Executive would have the right
to receive from the Bank pursuant to Section 5 of the Agreement between the Bank
and the Executive dated as of the date hereof (the “Bank Agreement”), before
giving effect to any reduction in such amounts pursuant to Section 6 of the Bank
Agreement), would constitute a “parachute payment” as defined in Section
280G(b)(2) of the Code (the “Initial Parachute Payment”), and (ii) the Initial
Parachute Payment either equals three times the Executive’s Base Amount or
exceeds three times the Executive’s Base Amount but by an amount less than 5% of
three times the Executive’s Base Amount, then the Initial Parachute Payment
shall be reduced by the least amount necessary to bring the present value of the
payments and benefits below three times the Executive’s Base Amount, with the
cash severance to be reduced first.  As used in this Agreement, “Base Amount”
shall have the meaning set forth in Section 280G(b)(3) of the Code.


(b)         If the Initial Parachute Payment exceeds 105% of three times the
Executive’s Base Amount, then the Corporation shall pay to the Executive, in a
lump sum within five business days after the Date of Termination, a cash amount
equal to the sum of the following:


(i)          the amount by which the payments and benefits that would have
otherwise been paid by the Bank to the Executive pursuant to Section 5 of the
Bank Agreement are reduced by the provisions of Section 6 of the Bank Agreement;


(ii)         twenty (20) percent (or such other percentage equal to the tax rate
imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive's “base amount” from the Employers, as
defined in Section 280G(b)(3) of the Code, with the difference between the
Initial Parachute Payment and the Executive's base amount being hereinafter
referred to as the “Initial Excess Parachute Payment”; and


(iii)        such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state and federal
income and excise taxes on the payment provided under clause (b)(ii) above and
on any payments under this clause (iii).  In computing such tax allowance, the
payment to be made under clause (b)(ii) above shall be multiplied by the “gross
up percentage” (“GUP”).  The GUP shall be determined as follows:


GUP
=
Tax Rate
1-Tax Rate



The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), plus any applicable excise tax rate, applicable to
the Executive in the year in which the payment under clause (b)(ii) above is
made, and shall also reflect the phase-out of deductions and the ability to
deduct certain of such taxes.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)         Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the “Determinative Excess Parachute Payment”), then the Corporation's
independent tax counsel shall determine the amount (the “Adjustment Amount”)
which either the Executive must pay to the Corporation or the Corporation must
pay to the Executive in order to put the Executive (or the Corporation, as the
case may be) in the same position the Executive (or the Corporation, as the case
may be) would have been if the Initial Excess Parachute Payment had been equal
to the Determinative Excess Parachute Payment.  In determining the Adjustment
Amount, the independent tax counsel shall take into account any and all taxes
(including any penalties and interest) paid by or for the Executive or refunded
to the Executive or for the Executive's benefit.  As soon as practicable after
the Adjustment Amount has been so determined, and in no event more than thirty
(30) days after the Adjustment Amount has been determined, the Corporation shall
pay the Adjustment Amount to the Executive or the Executive shall repay the
Adjustment Amount to the Corporation, as the case may be.


(d)         In each calendar year that the Executive receives payments of
benefits that constitute a parachute amount, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel of the Corporation as
described above.  The Corporation shall indemnify and hold the Executive
harmless from any and all losses, costs and expenses (including without
limitation, reasonable attorneys' fees, interest, fines and penalties) which the
Executive incurs as a result of so reporting such information, with such
indemnification to be paid by the Corporation to the Executive as soon as
practicable and in any event no later than March 15 of the year immediately
following the year in which the amount subject to indemnification was
determined.  The Executive shall promptly notify the Corporation in writing
whenever the Executive receives notice of the institution of a judicial or
administrative proceeding, formal or informal, in which the federal tax
treatment under Section 4999 of the Code of any amount paid or payable under
this Section 6 is being reviewed or is in dispute.  The Corporation shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 6), and the Executive shall
cooperate fully with the Corporation in any such proceeding.  The Executive
shall not enter into any compromise or settlement or otherwise prejudice any
rights the Corporation may have in connection therewith without the prior
consent of the Corporation.


(e)         If the payments and benefits which the Executive would have the
right to receive from the Bank pursuant to Section 5 of the Bank Agreement are
reduced pursuant to Section 6 of the Bank Agreement for reasons unrelated to
Section 280G of the Code, then the Corporation shall pay to the Executive, in a
lump sum within five business days after the Date of Termination, a cash amount
equal to the amount by which the payments and benefits that would have otherwise
been paid by the Bank pursuant to Section 5 of the Bank Agreement are reduced by
the provisions of Section 6 of the Bank Agreement.


7.           Mitigation; Exclusivity of Benefits.


(a)         The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(ii) above.


(b)         The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Corporation pursuant to employee benefit
plans of the Corporation or otherwise.
 
 
7

--------------------------------------------------------------------------------

 

 
8.          Withholding.  All payments required to be made by the Corporation
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Corporation shall
determine are required to be withheld pursuant to any applicable law or
regulation.


9.          Assignability.  The Corporation may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Corporation may hereafter merge or
consolidate or to which the Corporation may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Corporation hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.


10.        Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 

  To the Bank:  Secretary     State-Investors Bank     1041 Veterans Blvd.    
Metairie, Louisiana  70005         To the Corporation:  Secretary     State
Investors Bancorp, Inc.     1041 Veterans Blvd.     Metairie, Louisiana  70005  
      To the Executive: Anthony S. Sciortino     At the address last appearing
on     the personnel records of the Bank

 
11.        Amendment; Waiver.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Corporation to sign on
its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Corporation may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


12.        Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.


13.        Nature of Obligations.  Nothing contained herein shall create or
require the Corporation to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Corporation hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.
 
 
8

--------------------------------------------------------------------------------

 
 
14.        Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15.        Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


16.        Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


17.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


18.        Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.


19.        Entire Agreement.  This Agreement embodies the entire agreement
between the Corporation and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Corporation and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.  Notwithstanding the foregoing, nothing contained in this
Agreement shall affect the agreement of even date being entered into between the
Bank and the Executive.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

Attest: STATE-INVESTORS BANK         /s/ Janice DiVincenti    By:  /s/ Sanford
R. Maslansky   Janice DiVincenti     Sanford R. Maslansky Corporate Secretary  
Chairman of the Compensation Committee           EXECUTIVE           By:  /s/
Anthony S. Sciortino        Anthony S. Sciortino


9
